
	
		I
		112th CONGRESS
		2d Session
		H. R. 5999
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  authority of the Secretary of Veterans Affairs to provide specially adapted
		  housing assistance to blind veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Housing for Blinded Veterans
			 Act.
		2.Modification of
			 standard of visual acuity required for eligibility for specially adapted
			 housing assistance provided by the Secretary of Veterans Affairs
			(a)In
			 generalSection 2101(b)(2)(A) of title 38, United States Code, is
			 amended by striking with 5/200 and all that follows through the
			 period and inserting the following: with central visual acuity of 20/200
			 or less in the better eye with the use of standard correcting lenses (for
			 purposes of this subparagraph, an eye which is accompanied by a limitation in
			 the fields of vision such that the widest diameter of the visual field subtends
			 an angle no greater than 20 degrees shall be treated as having a central visual
			 acuity of 20/200 or less)..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to specially adapted housing assistance provided on or after the date
			 of the enactment of this Act.
			
